DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 06/13/2022, are acknowledged and entered.  Claims 17-19 have been newly added.  Claims 1-19 are pending and under examination.

Status of Rejections Set Forth in the November 19, 2021 Non-Final Office Action
In reply to the rejection(s) of claims 1-16 under 35 U.S.C. §112, 2nd Paragraph as being indefinite, as set forth at p.3-4 of the previous Office Action dated January 13, 2022, Applicant now amends claims 1-4, 8-10, 12-13, and 15 to correct the issues of indefiniteness identified by the Examiner. Accordingly, the rejection is withdrawn.  
In reply to the rejections of claims 1-16 for nonstatutory double patenting, Applicants argue the Examiner has not yet indicated that the pending claims are in condition for allowance and thus the filing of a terminal disclaimer is premature.  In response, the Examiner submits that the claims cannot be in condition for allowance until such time as Applicants overcome the nonstatutory double patenting rejections. This can be done by i) amending the claims to be patentably distinct from the cited patent claims; ii) persuasively arguing the claims are patentably distinct from the cited patent claims; and/or iii) filing an approved Terminal Disclaimer.  As Applicants have done none of the above, the nonstatutory double patenting rejections are maintained for the reasons of record and as reiterated below.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/13/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through U.S. Patent references are already of record, having been previously cited by the Examiner in the PTO-892 mailed 01/13/2022.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,245,257
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,245,257 in view of EP 1 295 543 A1 (Published 03/26/2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘257 patent claims circumscribe the general conditions for treating onychomycosis comprising applying a pharmaceutically acceptable efinaconazole formulation once a day for a treatment period of at least 36 weeks, wherein the efinaconazole formulation comprises 10% w/w efinaconazole, water, cyclomethicone, diisopropyl adipate, alcohol, C12-15 alkyl lactate, butylated hydroxytoluene, citric acid anhydrous, and disodium edetate, wherein the average amount of efinaconazole delivered to each cm2 of the treatment area is about 0.15 mg/cm2 to about 0.45 mg/cm2.  See Claim 1.
As per Claim 6, the treatment period is 48 weeks. See Claim 8.
As per Claim 9, the method comprises cutting nails once every two weeks or more frequently. See Claim 9.
As per Claim 10, the method does not comprise cutting nails more often than every two weeks. See Claim 10.
As per Claim 11, the method is performed without occluding or without partially occluding the nail or nail-associated tissue. See Claim 3.
As per Claims 12-13, the method is performed (a) without debriding the nail or nail-associated tissue initially or during the treatment period and (b) without removing the formulation from the treatment area during the treatment period. See Claim 2.
As per Claim 16, performance of the method in a patient population results in a mycological cure rate of at least about 40%, a clinical efficacy rate of at least about 20%, a complete cure rate of at least about 10%, or a combination of any or all thereof. See Claim 14.
As per newly added Claim 17, the method comprises uniformly spreading the efinaconazole formulation throughout the treatment area with an applicator. See Claim 12.
Regarding a container suitable for storing the efinaconazole formulation comprising an applicator, the method comprises uniformly spreading the efinaconazole formulation throughout the treatment area with an applicator (Claim 12) and administering the efinaconazole formulation from a container that is in fluid communication with an applicator, loading the applicator, and applying the efinaconazole with the applicator (Claim 13).  As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].

U.S. Patent No. 10,828,293
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,828,293 in view of EP 1 295 543 A1 (Published 03/26/2003). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘293 patent claims circumscribe the general conditions for treating onychomycosis comprising applying a pharmaceutically acceptable formulation once a day for a treatment period of at least 36 weeks to the treatment area of an onychomycosis patient (a) without debriding the nail or nail-associated tissue initially or during the treatment period and/or (b) without removing the formulation from the treatment area during the treatment period, wherein the formulation comprises 10% w/w efinaconazole, alcohol, cyclomethicone, diisopropyl adipate, either or both of C12-15 alkyl lactate and isopropyl myristate, an antioxidant, butylated hydroxytoluene (BHT), and a salt of disodium edetate ethylenediaminetetraacetic acid (EDTA).  See Claim 1.
As per Claim 9, the method comprises cutting nails once every two weeks or more frequently. See Claim 12.
As per Claim 10, the method does not comprise cutting nails more often than every two weeks. See Claim 13.
As per Claim 11, the method is performed without occluding or without partially occluding the nail or nail-associated tissue. See Claim 3.
As per Claims 12-13, the method is performed (a) without debriding the nail or nail-associated tissue initially or during the treatment period and (b) without removing the formulation from the treatment area during the treatment period. See Claim 2.
As per Claim 15, the average amount of efinaconazole delivered to each cm2 of the treatment area is about 0.15 mg/cm2 to about 0.45 mg/cm2. See Claim 16.
As per Claim 16, performance of the method in a patient population results in a mycological cure rate of at least about 40%, a clinical efficacy rate of at least about 20%, a complete cure rate of at least about 10%, or a combination of any or all thereof. See Claim 18.
As per newly added Claim 17, the method comprises uniformly spreading the efinaconazole formulation throughout the treatment area with an applicator. See Claim 15.
Regarding a container suitable for storing the efinaconazole formulation comprising an applicator, the method comprises administering the efinaconazole formulation from a container that is in fluid communication with an applicator, loading the applicator, and applying the efinaconazole with the applicator. See Claim 17. As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].

U.S. Patent No. 10,864,274
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,864,274 in view of EP 1 295 543 A1 (Published 03/26/2003).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘274 patent claims broadly encompass treating onychomycosis comprising administering a therapeutically effective amount of an efinaconazole composition to the nails of a patient in need of such treatment, wherein the efinaconazole composition comprises about 8% to about 12% efinaconazole by weight, water, C12-15 alkyl lactate, diisopropyl adipate, cyclomethicone, ethanol, butylated hydroxytoluene (BHT), a salt of ethylenediaminetetraacetic acid (EDTA), and citric acid, wherein the amount of BHT is in the range of about 0.01% (w/w) to about 2% (w/w), wherein the amount of the salt of EDTA is in the range of about 0.0001% (w/w) to about 1.5% (w/w), wherein the amount of citric acid is in the range of about 0.05% (w/w) to about 0.25% (w/w), wherein the composition is formulated as a solution. See Claim 1.  The efinaconazole composition is applied to the nails of the patient until the disappearance of the onychomycosis. See Claim 16.
It would have been prima facie to a person of ordinary skill in the art to provide the efinaconazole solution that is applied to the nails of a patient in a container comprising an applicator capable of dispensing the solution.  Indeed, such containers comprising built-in applicators are well-known, routine, and commonplace in the art, e.g., nail polish bottles. As per Claims 3-4, such squeeze-sensitive containers with flow through applicators were also well-known in the art.  See EP 1 295 543 A1 (“[t]he present invention relates to a liquid applicator which stores an application liquid such as liquid rouge, nail polish and the like and appropriately feeds the applying part by means of a liquid squeezing mechanism”).  EP ‘543 at Abstract. As per Claim 7, the applicator is a brush (“…the liquid applicator having the above second feature, wherein the applying part is configured of a brush-like element which is made up of lots of bristles bounded at one end”). Id. at [0013].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038